Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 8, 2019

                                      No. 04-19-00347-CV

                    IN THE INTEREST OF L.J.G., S.A.M., AND A.C.F.,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-00420
                      Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
       In this accelerated appeal of the trial court’s May 3, 2019 order terminating appellant
Dad’s parental rights, Appellant’s brief was due to be filed with this court on July 3, 2019. See
TEX. R. APP. P. 38.6(a). On the due date, Appellant A.F. filed a motion for a twenty-day
extension of time to file Appellant’s brief.
        Appellant’s motion is GRANTED. Appellant A.F.’s brief is due on July 23, 2019. Any
further motion for extension of time to file the brief is discouraged. See TEX. R. JUD. ADMIN. 6.2
(directing courts of appeals to dispose of parental rights termination suits “[w]ithin 180 days of
the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court